RESTRICTED STOCK UNITS
MANAGEMENT GRANT AGREEMENT

Core-Mark Holding Company, Inc.
2010 Long-Term Incentive Plan

RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS AGREEMENT (the “Award Agreement”) is made effective as of _________ 2014
(the “Date of Grant”) between Core-Mark Holding Company, Inc., a Delaware
corporation (with any successor, the “Company”), and ____________(the
“Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Core-Mark Holding Company, Inc. 2010
Long-Term Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Award Agreement. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock units provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.    Restricted Stock Unit Award. Subject to the terms and conditions of the
Plan and this Award Agreement, the Company hereby grants to the Participant
______________ Restricted Stock Units (the “RSUs”). Each RSU represents one
notional Share.
2.    Settlement of RSUs. Except in accordance with a deferral election pursuant
to Section 5, on each Vesting Date (as defined below) or as soon as practicable,
but no later than sixty (60) days, thereafter, the Company shall deliver to the
Participant one or more Shares equal to the number of RSUs that vested on such
Vesting Date. If the Participant has elected to defer payment of the Shares as
provided in Section 5, the Shares shall be issued as set forth in the Deferral
Election Agreement attached hereto as Exhibit A. Prior to settlement, the
Participant shall make arrangements with the Company for the satisfaction of any
federal, state, local or foreign withholding obligations that may arise in
connection with such settlement in accordance with the terms of the Plan.
3.    Vesting of RSUs.
(a)    Vesting Schedule. Subject to the Participant’s continued Service on each
Vesting Date, the RSUS shall vest, if at all, as follows:
(i)    one third (1/3rd) of the RSUs shall vest on the first anniversary of the
Date of Grant,
(ii)    one third (1/3rd) of the RSUs shall vest on January 1, 2016, and
(iii)    the remaining one third (1/3rd) of the RSUs shall vest on January 1,
2017 (each of (i), (ii) and (iii), a “Vesting Date”).
(b)    Acceleration.
(i)    In the event the Participant’s Service terminates due to death,
Disability or Retirement prior to the first anniversary of the Date of Grant,
the unvested portion of the RSUs shall vest on a pro rata basis based on the
ratio of (i) the number of complete months beginning on the Date of Grant and
ending on the date of the Participant’s termination of Service to (ii)
thirty-six (36).
(ii)    In the event the Participant’s Service terminates due to death,
Disability or Retirement on or after the first anniversary of the Date of Grant,
the unvested portion of the RSUs shall become fully vested and non-forfeitable
on the date of such termination of Service.
(iii)    If, within one year following a Change in Control, the Participant’s
Service is terminated by the Company without Cause or by the Participant with
Good Reason, the unvested portion of the RSUs shall become fully vested and
non-forfeitable on the date of the Participant’s termination of Service.
(c)    Termination of Service. If the Participant’s Service is terminated for
any reason, other than as described in Section 3(b) above, the RSUs, to the
extent not then-vested, shall be forfeited by the Participant without any
consideration.
4.    Dividend Equivalents. With respect to each RSU the Participant shall have
the right to receive an amount equal to the per Share dividend (if any) paid by
the Company during the period between the Date of Grant and the RSU’s settlement
(including any RSUs that are converted into deferred stock units), subject to
the remainder of this Section 4. When dividends are paid by the Company, the
Participant shall be credited with an amount determined by multiplying the
number of the Participant’s unsettled RSUs by the dividend per Share, which
amount shall be held by the Company and subject to forfeiture until the related
RSUs vest in accordance with Section 3 hereof. Such dividends shall be paid to
the Participant as soon as administratively practicable, but not later than
sixty (60) days, following the settlement of the RSUs to which the dividends
relate.
5.    Deferral Election. The Participant may elect no later than March 5, 2014
to defer delivery of the Shares that would otherwise be due by virtue of the
lapse or waiver of the vesting requirements of Section 3 by delivering the
Deferral Election Agreement attached hereto as Exhibit A. If such deferral
election is made, the RSUs shall be converted into deferred stock units, and the
Committee shall, in its sole discretion, establish the rules and procedures for
such payment deferrals in accordance with the Plan and the Deferral Election
Agreement.
6.    No Right to Continued Service. The granting of the RSUs evidenced hereby
and this Award Agreement shall impose no obligation on the Company or any
Affiliate to continue the Service of the Participant and shall not lessen or
affect any right that the Company or any Affiliate may have to terminate the
Service of such Participant.
7.    Rights as a Stockholder. The Participant shall have none of the rights of
a Stockholder of the Company unless and until the RSUs are settled for Shares.
8.    Securities Laws/Legend on Certificates. The issuance and delivery of
Shares shall comply with all applicable requirements of law, including (without
limitation) the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. If the Company deems it necessary to
ensure that the issuance of Shares under the Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
Shares would be issued shall deliver to the Company an agreement or certificate
containing such representations, warranties and covenants as the Company may
request which satisfies such requirements. The certificates representing the
Shares shall be subject to such stop transfer orders and other restrictions as
the Committee may deem reasonably advisable, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
9.    Transferability. The RSUs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided, that,
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the RSUs to heirs or legatees of the Participant shall be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.
10.    Adjustment of RSUs. Adjustments to the RSUs shall be made in accordance
with Article 12 of the Plan.
11.    Definitions. The following terms shall have the meanings set forth below:
“Disability” shall have the meaning set forth in the Participant’s employment
agreement with the Company or its Affiliates, if any, or if the Participant is
not a party to an employment agreement with a definition of “Disability,” then
“Disability” means a disability that would entitle a Participant to payment of
monthly disability payments under any Company long-term disability plan.
“Good Reason” means the resignation of a Participant following the occurrence of
(A) a material reduction in the scope of the Participant’s authorities, duties
or responsibilities; (B) a material reduction in the Participant’s salary and
benefits (other than benefits under programs that apply to all similarly
situated employees or employees of the Company in general); or (C) a change in
the principal work location of the Participant of more than 100 miles from its
current location.
“Retirement” means the Participant’s termination of Service after the attainment
of age 65 with the intention not to seek future employment.
12.    Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the RSUs, their grant,
vesting or otherwise and to take such other action as may be necessary in the
opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.
13.    Notices. Any notification required by the terms of this Award Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service (or in
the case of non-U.S. Participant, the foreign postal service of the country in
which the Participant resides), by registered or certified mail, with postage
and fees prepaid. A notice shall be addressed to the Company, Attention: Human
Resources, at its principal executive office and to the Participant at the
address that he or she most recently provided to the Company.
14.    Entire Agreement. This Award Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.
15.    Waiver. No waiver of any breach or condition of this Award Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.
16.    Participant Undertaking. The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the RSUs pursuant to this
Award Agreement.
17.    Successors and Assigns. The provisions of this Award Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Award Agreement and agreed in
writing to be joined herein and be bound by the terms hereof.
18.    Choice of Law; Jurisdiction; Waiver of Jury Trial. THIS AWARD AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF DELAWARE
WITHOUT REGARD TO CONFLICTS OF LAWS.
SUBJECT TO THE TERMS OF THIS AWARD AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AWARD AGREEMENT SHALL BE LITIGATED
IN THE FEDERAL OR STATE COURTS IN DELAWARE. BY EXECUTING AND DELIVERING THIS
AWARD AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF
SUCH COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER
PROPERTY WITH RESPECT TO SUCH ACTION. EACH PARTY AGREES THAT VENUE WOULD BE
PROPER IN ANY OF SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH
COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH
ACTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AWARD AGREEMENT.
19.    RSUs Subject to Plan. By entering into this Award Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The RSUs are subject to the Plan. The terms and provisions of
the Plan as it may be amended from time to time are hereby incorporated herein
by reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail. The Participant has had the opportunity to
retain counsel, and has read carefully, and understands, the provisions of the
Plan and this Award Agreement.
20.    Amendment. The Committee may amend or alter this Award Agreement and the
RSUs granted hereunder at any time; provided, that, subject to Article 11,
Article 12 and Article 13 of the Plan, no such amendment or alteration shall be
made without the consent of the Participant if such action would materially
diminish any of the rights of the Participant under this Award Agreement or with
respect to the RSUs.
21.    Fractional Shares. Fractional shares shall not be issued and any rights
thereto shall be forfeited without consideration.
22.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
23.    Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument
24.    No Guarantees Regarding Tax Treatment. Participants (or their
beneficiaries) shall be responsible for all taxes with respect to the RSUs. The
Committee and the Company make no guarantees regarding the tax treatment of the
RSUs. Neither the Committee nor the Company has any obligation to take any
action to prevent the assessment of any tax under Section 409A of the Code or
otherwise and none of the Company, any Subsidiary or Affiliate, or any of their
employees or representatives shall have any liability to a Participant with
respect thereto.
25.    Compliance with Section 409A. The Company intends that the RSUs be
structured in compliance with, or to satisfy an exemption from, Section 409A of
the Code and all regulations, guidance, compliance programs and other
interpretative authority thereunder (“Section 409A”), such that there are no
adverse tax consequences, interest, or penalties under Section 409A as a result
of the RSUs. In the event the RSUs are subject to Section 409A, the Committee
may, in its sole discretion, take the actions described in Section 12.1 of the
Plan. Notwithstanding any contrary provision in the Plan or this Award
Agreement, any payment(s) of nonqualified deferred compensation (within the
meaning of Section 409A) that are otherwise required to be made under this Award
Agreement to a “specified employee” (as defined under Section 409A) as a result
of his or her separation from service (other than a payment that is not subject
to Section 409A) shall be delayed for the first six (6) months following such
separation from service (or, if earlier, the date of death of the specified
employee) and shall instead be paid on the date that immediately follows the end
of such six (6) month period or as soon as administratively practicable
thereafter. A termination of Service shall not be deemed to have occurred for
purposes of any provision of the Award Agreement providing for the payment of
any amounts or benefits that are considered nonqualified deferred compensation
under Section 409A upon or following a termination of Service, unless such
termination is also a “separation from service” within the meaning of Section
409A and the payment thereof prior to a “separation from service” would violate
Section 409A. For purposes of any such provision of this Award Agreement
relating to any such payments or benefits, references to a “termination,”
“termination of Service” or like terms shall mean “separation from service.”
[SIGNATURE PAGE FOLLOWS]






IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Award Agreement as of the date first written above.




CORE-MARK HOLDING COMPANY, INC.






By: ___________________________________
Name:
Title:




Agreed and acknowledged as
of the date first above written:
PARTICIPANT


    
    


EXHIBIT A
Core-Mark Holding Company, Inc.
Restricted Stock Units
Deferral Election Agreement
Please complete this Deferral Election Agreement (this “Agreement”) with regard
to the ________ 2014 Restricted Stock Unit Award Agreement (the “Grant
Agreement”) and return a signed copy to Core-Mark Holding Company, Inc. (the
“Company”) by March 5, 2014. If the Company does not receive this Agreement by
such date, you shall be deemed to have foregone your right to make a deferral
election.
Name:
SS#:

q
I do not wish to make a voluntary deferral related to my outstanding restricted
stock units. (If you check this box, do not complete the remainder of this
Agreement–skip ahead to the bottom of this Agreement, date and sign, and return
the Agreement as indicated above.)

q
I hereby irrevocably elect to defer receipt of the shares of Common Stock
related to my restricted stock units granted on ___________, 2014 until the
earliest of: (i) the Settlement Dates specified below; (ii) my termination of
Service or (iii) a Change in Control. This deferral shall be in accordance with
the terms and provisions outlined in this Agreement in the manner and amount set
forth below. (If you check this box, please complete all sections of this
Agreement, date and sign at the bottom of this Agreement, and return the
Agreement as indicated above.)

Amount of the Voluntary Deferral
I hereby elect to defer settlement of 100% of my restricted stock units that are
scheduled to vest on or after ___________.
Settlement Date
In making this election, the following rules apply:
•    You must select a date (the “Settlement Date”) as of which you will receive
shares of Common Stock associated with the restricted stock units that you
elected to defer above.
•    You may elect as many Settlement Dates as you wish related to the
restricted stock units that are scheduled to vest on or after __________. You
must, however, defer the restricted stock units in increments of 100;
provided that, the total number of units you elect to defer on the last
Settlement Date may be less than 100 for rounding purposes. For example, if you
have 500 restricted stock units you may elect five different Settlement Dates;
i.e. one Settlement Date related to each increment of 100.
I hereby irrevocably elect to defer receipt of the Shares associated with the
above-referenced restricted stock units until the following date(s) and in the
following increment(s).
1. (i) ___________ ____________________________________ 
      Number Month Day Year
2. (ii) ___________ ____________________________________ 
      Number Month Day Year
3. (iii) ___________ ____________________________________ 
      Number Month Day Year
4. (iv) ___________ ____________________________________ 
      Number Month Day Year
5. (v) ___________ ____________________________________ 
      Number Upon termination of employment
If no Settlement Date is specified, then the transfer will occur upon your
termination of employment.
The number of Shares to be received on each Settlement Date will be reduced on a
pro rata basis if fewer restricted stock units vest than the number of
restricted stock units that are deferred hereunder.



Manner of Transfer


All deferrals to a particular Settlement Date will be paid out in shares of
Common Stock, except as otherwise provided below. All of the shares of Common
Stock you are entitled to receive on the Settlement Dates specified in this
Agreement will be transferred to you on the earliest of (i) such Settlement
Dates, (ii) your termination of Service or (iii) a Change in Control. Any
capitalized terms used herein and not defined herein shall have the meanings set
forth in the Plan and the Grant Agreement.

Terms and Conditions
By signing this form, you hereby acknowledge your understanding and acceptance
of the following:
1.
Company Right to Early Transfer. Notwithstanding any election made herein and
subject to the requirements of Section 409A of the Code, the Company reserves
the right to transfer to you all of the shares of Common Stock associated with
the deferred stock units subject to this Agreement at any time following the
termination of your employment with the Company or any Subsidiary.

2.
Withholding. The Company shall have the right to deduct from all deferrals or
payments hereunder, the minimum statutory amount of any federal, state, local or
foreign tax required by law to be withheld.

3.
Not Assignable. Your rights and interests under this Agreement may not be
assigned, pledged or transferred other than as provided in the Plan.

4.
Termination of this Agreement. The Company reserves the right to terminate this
Agreement at any time. In such case, deferred stock units which are subject to
the Agreement may be converted into shares of Common Stock and such shares of
Common Stock may be transferred to you in accordance with the requirements of
Section 409A of the Code.

5.
Bookkeeping Account. The Company will establish a bookkeeping account to reflect
the number of deferred stock units and the Fair Market Value of the deferred
stock units that are subject to this Agreement.

6.
Issuance of Common Stock. Shares of Common Stock, shall be issued as of the
applicable Settlement Dates (or such earlier date payment is to be made pursuant
to this Agreement) and registered in your name.

7.
Dividend Equivalents. You shall not have any rights as a stockholder of the
Company; provided that, you shall have the right to receive accumulated
dividends or distributions subject to the terms and conditions set forth in
Section 4 of the Grant Agreement.

8.
Change in Control. Upon a Change in Control, all of your deferred stock units
shall be converted into shares of Common Stock of the Company and such shares of
Common Stock shall be distributed to you as soon as practicable following the
Change in Control, or as determined by the Committee, the Company shall
distribute to you such consideration as such shares of Common Stock are entitled
pursuant to such Change in Control. For purposes of this Agreement, the
definition of Change in Control shall not include Section 2.8(d) of the Plan
(Change in Control - stockholder approval of a plan of liquidation or
dissolution); Section 2.8(e) of the Plan (Change in Control - stockholder
approval of sale or liquidation of substantially all of the Company’s assets)
and Section 2.8(f) of the Plan (Change in Control – stockholder approval of a
going private transaction) until the Company actually completes the transactions
approved by the stockholders (i.e., consummates a plan of liquidation,
consummates a sale of all or substantially all of the Company’s assets or
consummates the going private transaction). Further, for purposes of this
Agreement, Change of Control shall be limited to a “change in control event” as
defined under Section 409A of the Code.

9.
Governing Law. This Agreement shall be construed and administered according to
the laws of the State of Delaware.

10.
Defined Terms. All capitalized terms not defined in this Agreement are defined
in the Core-Mark Holding Company, Inc. 2010 Long-Term Incentive Plan.

By executing this Agreement, I hereby acknowledge my understanding of all the
terms and provisions set forth in this Agreement.
Participant                    Core-Mark Holding Company, Inc.
By:    _______________________        By:    ___________________________
Name: _______________________





US_ACTIVE:\44437347\1\39021.0014